Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 05/31/2022.  Claims 1-20 of which claims 1 and 11 are independent, were pending in this application and have been considered below. 
(i)	No claims are cancelled
(ii)	Claims 7-10 and 17-20 have been amended.
(iii) 	No claims are newly added.
3.            Claims 7,8, 10, 17-19 and 20 objected to because of informalities are withdrawn because of amendments.
Allowable Subject Matter
4.         Claims 1-20 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record, specifically Yin et al (CN 106712903) teaches a low-complexity MIMO FBMC-OQAM system signal detection method, the method combines channel matrix characteristics and list sphere decoding algorithm, firstly, the equivalent channel matrix of the separated QR decomposition; and using the unitary matrix array orthogonal characteristics so as to completely eliminate the internal interference of the MIMO FBMC-OQAM system, then using list sphere decoding algorithm to detect signal, wherein the candidate solution vector list through Grover quantum search algorithm to generate; finally using list carries the soft information calculating de-likelihood ratio, to obtain the output of bit level. The invention adopts Grover quantum search algorithm effectively solves high problem of high order modulation complexity in MIMO FBMC-OQAM system, reduces the complexity of the calculation on a certain degree, it ensures the good detection performance.
Lee et al ("Hybrid quantum linear equation algorithm and its experimental test on IBM Quantum Experience", Scientific ‘Reports, March 18, 2019, 12 pages) (see IDS) teaches HHL algorithm disclosed on page 1, fig. 3 and page 12, last paragraph, - - -How does hybrid HHL algorithm work?)
Kohn et al (US 20050015422) (see IDS) teaches in [0030], a method and programmable apparatus termed the Quantum Function Evaluator that uses quantum state propagation for computational processing.
 Harrow et al.("Quantum algorithm for linear systems of equations", September 30, 2009, 15 pages. Sept. 30, 2009) (see IDS) teaches quantum algorithm for linear systems of equations
 Zhang et al (US 20140140425) teaches MIMO communication system signal detection method
However, none of the prior arts cited alone or in combination provides the motivation to teach obtaining a MIMO channel matrix between a transmission end and a reception end and a reception vector received by the reception end; identifying a modulation scheme of the transmission end; applying a preset equation modification scheme to the MIMO channel matrix and the reception vector according to the identified modulation scheme; and detecting a transmission vector of the transmission end by performing quantum calculation on the modified MIMO channel matrix and the modified reception vector as recited in claim 1 and similarly in claim 11.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 3, 2022